internal_revenue_service tenhern tye live sod oo c syr o7 ov lo orice 4g ol-ot gpl oy o tf o3_ cy gy oon oo thy cone 44s -oc gp o40 department of the treasury washington dc person to contact telephone number refer’reply to date op e eo t t99 jul employer_identification_number key district dear applicant this is in response to the ruling requests contained in your letter dated date as amended by your fax communication dated date m was incorporated in on a nonprofit basis under the laws of the state of n m’s purpose is to make grants to tax exempt public_charities following the submission of an exemption application the service has determined that m is tax exempt under sec_501 of the internal_revenue_code and has also classified m as a private_foundation under section dollar_figure a you have submitted a detailed list of m’s assets as of date none of the assets are encumbered m has no liabilities other than certain pledges to contribute to various charities presently m has no grants outstanding that require it to exercise expenditure_responsibility within the meaning of sec_4945 of the code m’s trustees are b c d and e b and c were husband and wife when m was established d is b’s brother e is c’s sister o was created in as an n nonprofit organization whose purpose is to make grants to tax exempt public_charities following the submission of an exemption application the service has determined that o is tax exempt under sec_501 of the code and that it is a private_foundation under sec_509 presently o has neither assets nor liabilities it does not have any grants outstanding that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code however upon completion of the asset transfer described below o will receive approximately one-half of the net assets of m with which it will then conduct its activities the trustees of o are c e and f f is the brother of c and e b and c divorced during in connection with their divorce they agreed that approximately one-half of the net assets of m should be transferred to o this transfer will be made without any consideration being paid_by o to m after the proposed asset transfer m will continue in existence with the remaining one-half of its net assets upon completion of the proposed asset transfer c and e will resign as trustees of m with b and d remaining as trustees c e and f will continue as trustees of o the proposed asset transfer will be made in accordance with the plan_of_reorganization adopted by m and o a copy of which you have attached to the ruling_request the transfer of assets from m to o will be referred to in this letter as the proposed transfer sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization the meaning of the terms liquidation merger reorganization redemption and recapitalization is determined by the law of the state in which the private_foundation was incorporated or otherwise formed sec_1_507-3 of the income_tax regulations provides in part that for purposes of sec_507 the terms ‘other adjustment organization or reorganization’ shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income 2b sec_1_507-3 of the regulations provides that generally a significant disposition of assets occurs where the aggregate dispositions to one or more private_foundations for the taxable_year i sec_25 or more of the fair_market_value of the net assets of the transferor at the beginning of the taxable_year sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice of termination pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 further sec_1_507-4 provides that a private_foundation which makes a sec_507 transfer is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_507 of the code provides that except as provided in sec_507 a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate voluntary termination or it commits willful repeated acts or failure to act or a willful and flagrant act or failure to act giving rise to liability under chapter and is notified that it is liable for the termination_tax imposed under sec_507 and the foundation pays the tax imposed by sec_507 or such tax is abated sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of that paragraph sec_1_507-3 of the regulations provides in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer sec_1_482-1 of the regulations provides that the term controlled includes any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert it is the reality of the control that is decisive not its form or the mode of its exercise sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 of the code to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in subparagraph a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that except as provided in subparagraph where the transferor has disposed of all its assets during any period in which the transferor has no assets code sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made sec_1_507-3 of the regulations provides that a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization will not be treated as a taxable_expenditure under sec_4945 of the code if made to a sec_501 organization other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 of a private_foundation for each taxable_year sec_4940 of the code imposes a percent excise_tax on the net_investment_income sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation the initial taxes are to be paid_by the disqualified_person who participates in the act of self-dealing and any foundation_manager who knowingly participates in the act of self-dealing revrul_82_136 1982_2_cb_300 holds that a grant by one private_foundation to another private_foundation did not constitute an act of self-dealing even though a single banking institution was the sole trustee of both foundations and as such was a disqualified_person any benefit received by the trustee is considered merely incidental to the granting foundation’s use of its funds for a charitable purpose sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation sec_4942 provides in part that the term undistributed_income means with respect to any private_foundation for any taxable_year the amount by which the distributable_amount for such taxable_year exceeds the qualifying_distribution made before such time out of such distributable_amount sec_4942 of the code provides that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that excess qualifying distributions may be carried over and used to reduce the private foundation’s minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period revrul_78_387 1978_2_cb_270 poses the question of whether for purposes of sec_4942 of the code a transferee private_foundation may reduce its distributable_amount as defined in sec_4942 by the excess qualifying distributions carryover of a transferor private_foundation under the facts the transferor foundation is controlled within the meaning of sec_1_482-1 of the regulations by the same persons who control the transferee foundation revrul_78_387 states that because the two private_foundations are controlled by the same persons the transferee foundation shall be treated as if it were the transferor foundation pursuant to sec_1_507-3 of the regulations accordingly for purposes of determining its distribution_requirements under sec_4942 of the code the transferee private_foundation may reduce its distributable_amount by the excess qualifying distributions carryover of the transferor foundation sec_4943 of the code imposes an annual tax on the value of a private foundation’s excess holdings in a business_enterprise sec_4944 of the code imposes a tax on investments made by a private_foundation which jeopardizes the carrying out of its exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation the tax is imposed on the private_foundation that makes the expenditure and the foundation_manager who agreed to the making of the expenditure knowing that it is a taxable_expenditure sec_4945 provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 under sec_4945 the term taxable_expenditure is also defined to mean an amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in code sec_4945 to a tax exempt_private_foundation for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_4946 of the code provides that the term disqualified_person with tespect to a private_foundation includes a foundation_manager which term is defined in sec_4946 to mean an officer director or trustee of a foundation -7- sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shal not include any organization which is described in sec_501 other than an organization described in sec_509 the proposed transfer involves the transfer of one-half of the net assets of m to o a newly created private_foundation which will be effectively controlled by two individuals who are also trustees of m the proposed transfer will be treated as a significant disposition of assets to another private_foundation within the meaning of sec_1_507-3 of the regulations accordingly the transaction is described in sec_507 of the code and will not be subject_to tax under sec_507 but will instead be treated as an adjustment between private_foundations within the contemplation of sec_507 further o is considered to be controlled by the same persons who effectively control m therefore o will be treated as if it were the transferor pursuant to sec_1_507-3 the proposed transfer of assets will not be treated as gross_investment_income or capital_gain_net_income further it does not represent any interest dividend rent securities loan payment or royalty also the proposed transfer is not a gain_or_loss from the sale of property used to produce the above types of income inasmuch as the proposed transfer does not generate any investment_income it will not result in the imposition of tax under sec_4940 of the code o has been recognized by the service as tax exempt under sec_501 of the code as such it will be treated as a disqualified_person for purposes of sec_4941 see sec_53_4946-1 of the regulations accordingly the transfer of assets from m to o pursuant to the proposed transfer will not constitute an act of self-dealing under sec_4941 inasmuch as o is tax exempt under sec_501 of the code the proposed transfer of assets from m to o will constitute a qualifying_distribution if the provisions of sec_4942 are satisfied will not be considered a jeopardizing investment under sec_4944 and will not be treated as a taxable_expenditure under sec_4945 with respect to the latter see sec_53_4945-6 of the regulations based on the foregoing we rule as follows in response to your various ruling requests the proposed transfer will constitute a significant disposition of assets to a private_foundation within the meaning of sec_1_507-3 and c of the regulations oo the proposed transfer will not result in the termination of m’s private_foundation_status within the meaning of sec_507 of the code but instead will constitute an adjustment between private_foundations within the contemplation of sec_507 the proposed transfer will not constitute a notification of m’s intent to terminate its status as a private_foundation under sec_507 of the code or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 by m therefore m will not be liable for the tax imposed by sec_507 pursuant to sec_507 of the code and sec_1_507-3 of the regulations o the transferee private_foundation will not be treated as a newly created organization pursuant to sec_1_507-3 of the regulations o as a transferee private_foundation will be treated as possessing the attributes and characteristics of m that are described in sec_1_507-3 and of the regulations inasmuch as the proposed transfer will be treated as an other adjustment pursuant to sec_507 of the code it does not constitute a sale_or_other_disposition within the meaning of sec_4940 pursuant to sec_1_507-3 of the regulations code sec_4940 and the regulations thereunder will apply to o with respect to the assets received from m as a result of the proposed transfer to the same extent and in the same manner that they would have applied to m had the transfer described in sec_507 not been effected the proposed transfer from m to o will not constitute an act of self-dealing within the meaning of sec_4941 of the code because sec_53_4946-1 of the regulations provides that for purposes of self-dealing a sec_501 c organization is not a disqualified_person further pursuant to the holding in revrul_82_136 1982_2_cb_300 the proposed transfer from m to o will not constitute an act of self-dealing within the meaning of sec_4941 by any of its foundation managers as defined by sec_4946 the proposed transfer will not subject m to any_tax liability for a failure to distribute income under sec_4942 of the code provided that the requirements of sec_4942 are met inasmuch as m is receiving no assets as a result of this transfer the transfer would not subject m to the tax_on_excess_business_holdings imposed by sec_4943 of the code the proposed transfer will not be treated as a jeopardizing investment within the meaning of sec_4944 of the code because it will be carried out in accordance with sec_507 the proposed transfer of assets under sec_507 of the code by m to o will not constitute a taxable_expenditure under sec_4945 as long as the requirements of sec_53_4945-5 of the regulations are met pursuant to sec_53_4945-5 of the regulations m will be required to exercise expenditure_responsibility under code sec_4945 for the year of the transfer and the two immediately succeeding taxable years after this period m will no longer be required to exercise expenditure_responsibility for the assets transferred to o the legal accounting and other expenses_incurred by m and o in connection with this ruling_request and in carrying out the proposed transfer will not constitute taxable_expenditures under sec_4945 of the code pursuant to section dollar_figure45-6 b v of the regulations therefore these expenses will be considered as qualifying distributions under sec_4942 inasmuch as the proposed transfer will be made pursuant to sec_507 of the code it will not affect the sec_501 status of m or o o will be deemed to be controlled directly or indirectly by the same persons who control m within the meaning of sec_1_507-3 of the regulations this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director we are sending a copy of this ruling to your key district_director for exempt_organizations matters because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that re code provides that it may not be used or cited as precedent quested it sec_6110 of the thank you for your cooperation sincerely y la sack gerald v sack chief exempt_organizations technical branch o
